Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The numerous Information Disclosure Statements and references therein have been afforded a cursory review, similar to what would be expected of a classification search of the prior art.  If there are any references of particular relevance to the instant application claims, applicant is respectfully requested to identify such references for closer review by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the meshed structure having the specific relationship between the sensor, control line and vertices must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  The claims are replete with terms not used in the specification making the claimed subject matter unclear.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed limitations 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2-10 and 13-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Collins et al (6,837,886).
Collins et al provide a medical system comprising a catheter shaft (12) and a meshed structure (28) coupled to the catheter shaft.  See, for example, Figure 5.  The meshed structure comprises a plurality of segments (34) which form a plurality of vertices where segments converge with vertices coupled by way of overlapping portions of the meshed structure.  Again, Figure 5 as well as Figures 6 and 6A.  Collins et al also provide a sensor (70 – Figures 8 and 10) having a control line (e.g. lead) coupled to the sensor.  The control line may be coupled at a coupling location (73) occurring where the first vertex is coupled to the second vertex (Figure 10, for example).
Regarding claims 3-7, see discussion at column 5, line 49 to column 6, line 27 which discusses that each segment may be insulated from each other segment with selectively operable segments (col. 7, lines 20-40) for controlling delivery of energy to tissue.  Regarding claims 8-10, Collins et al provides a connector (130,132 – Figures 20A and 20B) which covers a plurality of vertices and connects them by virtue of the covering portion extending around the vertices.  Regarding claims 13 and 14, see Figure 6A, for example.  Regarding claims 15 and 17, the sensor is disclosed as being a temperature sensor (col. 8, lines 46+, for example), and a temperature sensor would sense a tissue characteristic (i.e. temperature).  Regarding claim 16, Collins et al also disclose a sensor for sensing electrical potential of tissue (e.g. mapping).  See, for example, Abstract.  Regarding claim 18, see Figures 4 and 5 which show the movable mesh structure that expands when extended from a catheter sheath (33).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pomeranz et al (5,345,936), Brown, III et al (2007/0129717), Falwell et al (7,255,695) and Gelbart et al (2008/0004534) disclose various other devices having a meshed structure with electrodes for treating tissue and sensing tissue characteristics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/February 4, 2022